internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 6-cor-114361-00 date date number info release date re request to revoke sec_179 election tax_year dear this letter is in response to a letter dated date submitted on behalf of taxpayer and addressed to commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on and federal_income_tax returns of a partnership most of the deductions were allocated to limited partners who could not use the deductions as discussed below in order for us to respond to the taxpayer’s request it must be submitted as a request for a private_letter_ruling under the requirements of section of revproc_2000_1 2000_1_irb_4 revproc_2000_1 provides the general procedures the internal_revenue_service follows in issuing rulings and the related instructions for submission of ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for letter rulings under sec_15 of revproc_2000_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee for private letter rulings is dollar_figure however there is a reduced fee of dollar_figure for a request involving a business related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2000_1 enclosed are copies of revproc_2000_1 sec_179 of the internal_revenue_code and sec_1_179-5 of the income_tax regulations under sec_179 of the code an election made under sec_179 and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the regulations generally the inability of the limited partners to utilize a sec_179 deduction is not considered an extraordinary circumstance cor-114361-00 if you decide to request a private_letter_ruling section of revproc_2000_1 provides information on how to prepare the request and section in particular provides instructions on where the request should be sent please note that this letter has called your attention to certain general principle of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2000_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of sec_179 of the internal_revenue_code copy of sec_1_179-5 of the income_tax regulations copy of revproc_2000_1
